Citation Nr: 0736802	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-20 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to May 28, 2002, for 
the assignment of a 10 percent disability rating for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
January 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, and an August 2004 rating decision of the 
RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  In a May 1969 rating decision, the RO granted service 
connection for high frequency hearing loss, bilateral with 
tinnitus.  In a July 1969 rating decision, the veteran was 
assigned a noncompensable disability rating pursuant to the 
rating schedule.

2.  On March 10, 1976, VA rating criteria for evaluating 
persistent tinnitus were revised to include a separate 
compensable rating for tinnitus due to acoustic trauma.  

3.  On May 28, 2002, the veteran filed a claim of entitlement 
to an increased rating for his service-connected hearing 
loss.  The March 2004 rating decision granted a separate 10 
percent evaluation for tinnitus, effective May 28, 2002.  In 
August 2004, the veteran was denied entitlement to an earlier 
effective date for the separate tinnitus evaluation.  

4.  The competent evidence of record reflects that the 
veteran sought treatment for his tinnitus at a VA Medical 
Center on May 7, 2002.

5.  An effective date of one year prior to the date of the 
claim may be assigned for claims filed more than one year 
after a regulatory change.



CONCLUSION OF LAW

Effective May 7, 2001, the veteran is entitled to a separate 
compensable disability evaluation for tinnitus caused by 
acoustic trauma.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. §§ 3.400, 3.114 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When determining an effective date, the date on which the 
veteran filed his claim is the primary issue of concern.  A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199. 

Once a formal claim for compensation has been allowed or 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of VA examination or VA hospitalization will be accepted as 
an informal claim for increased benefits.  38 C.F.R. § 
3.157(b)(1).  For records from VA medical facilities, the 
date of the actual treatment is accepted as the date of the 
claim.  For other medical records, the date of receipt by VA 
is fixed as the date of the claim.  38 C.F.R. § 3.157.  

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
In no event, however, shall such award or increase be 
retroactive for more than one year from the date on which the 
veteran submits the application for benefits or the date of 
administrative determination of entitlement.  Id.  

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1).  If a 
claim is reviewed on the initiative of VA more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2).  If a claimant requests review of his claim more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).  

In May 1969, the RO granted service connection for high 
frequency hearing loss, bilateral with tinnitus.  In July 
1969, the RO assigned a noncompensable disability rating, 
effective December 10, 1968.  The rating decision noted that 
the veteran was treated for a perforated right eardrum in 
service.  It also noted that the veteran had a blast 
concussion in May 1968 and at the time a diagnosis was made 
of high frequency hearing loss, bilateral.  In December 1968, 
the veteran complained of tinnitus and high frequency hearing 
loss.  The March 1969 VA medical examination report noted 
that the veteran served with an artillery unit during 
service.  

In 1969, the regulations provided that tinnitus was to be 
assigned a noncompensable disability rating under Diagnostic 
Code 6260, and if applicable, would also be rated under 
Diagnostic Codes 8045 and 8046.  38 C.F.R. § 4.86, Diagnostic 
Code 6260; § 4.124a, Diagnostic Codes 8045, 8046 (1969).  
Diagnostic Code 8045 specified that purely subjective 
complaints, such as headache, dizziness, insomnia, and 
tinnitus, recognized as symptomatic of brain trauma would be 
rated 10 percent under Diagnostic Code 9304.  38 C.F.R. § 
4.124a, Diagnostic Code 8045 (1969).  Diagnostic Code 8046 
was for rating cerebral arteriosclerosis.  38 C.F.R. § 
4.124a, Diagnostic Code 8046 (1971).  

As there was no indication that the veteran's tinnitus was 
related to brain damage rather than to acoustic trauma in the 
case at hand, the veteran was not originally assigned a 
separate 10 percent disability rating under Diagnostic Code 
8045.

Effective March 10, 1976, Diagnostic Code 6260 was revised to 
allow a 10 percent rating for persistent tinnitus that was a 
symptom of head injury, concussion, or acoustic trauma.  This 
amendment is considered to be a liberalization of the ratings 
code because, prior to March 10, 1976, tinnitus was only 
compensable if it was due to a head injury, concussion, or 
cerebral arteriosclerosis.  The March 10, 1976, amendment 
liberalized the rating criteria to include compensation for 
tinnitus caused by acoustic trauma.  An amendment in effect 
from June 10, 1999, to June 12, 2003, made recurrent tinnitus 
a compensable disability under Diagnostic Code 6260, and an 
amendment effective June 13, 2003, removed the requirement 
that tinnitus be a symptom of head injury, concussion, or 
acoustic trauma.   

On May 28, 2002, the veteran submitted a hearing loss 
compensation request.  Since the veteran was already service-
connected for hearing loss with tinnitus, the RO treated the 
veteran's claim as a request for an increased rating. He 
noted having been treated at a VA hospital in May 2002.  In a 
November 2002 form authorizing the release of information to 
VA, the veteran indicated that he had received VA Medical 
Center treatment from 1968 to 1990 and private treatment in 
April 2002.  Statements made by the veteran in June 2004, 
November 2004, and May 2005 indicate that the veteran may 
have only been treated at the VA Medical Center in 1968.   

In March 2004, the veteran was assigned a separate 10 percent 
disability rating, effective May 28, 2002.  The veteran filed 
a notice of disagreement in June 2004, requesting an 
effective date of March 10, 1976, the effective date that the 
rating criteria were revised to permit compensation for 
tinnitus due to acoustic trauma.  In August 2004, the RO 
confirmed the May 28, 2002, effective date.  Because the 
veteran's increased rating claim was filed more than one year 
after the change in law on March 10, 1976, the veteran is 
entitled to an effective date beginning one year prior to his 
May 28, 2002, filing.  

Unless it can be determined that the veteran filed a claim, 
formal or informal, after the March 10, 1976, change in law 
but before the veteran's May 28, 2002, formal claim, the 
proper effective date for the veteran's 10 percent tinnitus 
rating will be May 28, 2001.  

With respect to whether the veteran filed an earlier formal 
claim, the Board notes that there are no earlier 
communications of record indicating that the veteran wished 
to have his disability rating reviewed.  Nor has the veteran 
suggested that VA has overlooked or ignored an earlier 
increased rating request.  There is, however, evidence of an 
earlier informal claim.  

As stated above, the date of treatment at a VA facility is 
accepted as the date of the increased rating claim, while the 
date on which VA receives private medical records is 
considered to be the date of the claim.  In the case at hand, 
the Board notes that the veteran complained of tinnitus to a 
VA physician on May 7, 2002.  In his May 28, 2002, formal 
claim, the veteran indicated that there are no earlier 
medical records demonstrating he was treated for tinnitus at 
this facility.  No earlier VA medical evidence is of record.  
While the veteran has alleged the existence of earlier VA 
medical records, subsequent statements only make clear that 
he was examined by VA in 1968.  Records from 1968 cannot be 
considered an informal increased rating claim under the 
regulation that did not take effect until 1976.  The Board 
therefore concludes that the earliest evidence of an informal 
claim appears in the May 7, 2002, VA medical records.  
Consequently, the Board may establish an effective date of 
May 7, 2001.
	
The Board has also considered whether an earlier effective 
date may be established through private medical records.  The 
private evidence of record, however, was received by VA in 
March 2003.  Such evidence does not establish entitlement to 
a compensable tinnitus rating before May 7, 2001.  

The Board has also considered the veteran's contention that 
he is entitled to an earlier effective date because VA did 
not inform him of the change in regulations.  The Court, 
however, citing an opinion from the United States Supreme 
Court, has held that everyone dealing with the Government is 
charged with knowledge of Federal statute and agency 
regulations.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  
Furthermore, VA is under no legal obligation to individually 
notify every potential claimant of his or her possible 
entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 
(1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Therefore, while it is unfortunate that the veteran was 
unaware of his eligibility for increased benefits, that 
factor does not provide a basis for an allowance of an 
effective date of March 10, 1976, in this appeal.

The disposition of this claim is based on the law, and not 
the facts of the case.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, any deficiencies of VCAA notice 
or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  Accordingly, the Board finds 
that the veteran is entitled to an effective date of May 7, 
2001, and no earlier, for his 10 percent disability rating 
for tinnitus.


ORDER

An effective date of May 7, 2001, for the assignment of a 10 
percent disability rating for tinnitus is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


